899 F.2d 14
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Diana L. MARVIN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1696.
United States Court of Appeals, Sixth Circuit.
April 6, 1990.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE C. SMITH, District Judge*.
RYAN, Circuit Judge.


1
Plaintiff Diana L. Marvin appeals the order of the district court granting summary judgment for the Secretary and affirming the denial of social security disability benefits and supplemental security income.


2
After carefully examining the record, we conclude that substantial evidence supports the finding that plaintiff is not disabled for purposes of disability benefits and supplemental security income.  Thus, we affirm the district court's judgment.

II.

3
Plaintiff applied for disability benefits and supplemental security income, alleging disability due to her heart problems and mental impairment.  Both applications were denied initially and upon reconsideration.


4
After a hearing, an Administrative Law Judge ("ALJ") found plaintiff not disabled;  the ALJ found that plaintiff's mental impairment was "not severe."    The Appeals Council determined that plaintiff did have a severe mental impairment although the record did not allow a determination of the level of severity.  The Appeals Council thus remanded the case.  After a supplemental hearing, the ALJ issued a new decision, finding that plaintiff was not disabled because of her "exertional capacity for sedentary work."    The district court agreed that plaintiff could perform a full range of sedentary unskilled work and so granted the Secretary's motion for summary judgment.

II.

5
Plaintiff argues that substantial evidence does not support a finding that she is not disabled.  She asserts that her mental impairment prevents her from engaging in substantial gainful activity.


6
The record in this case contains reports from several psychologists and psychiatrists, along with the opinions of a medical advisor and a vocational expert.  That information provides substantial evidence supporting the finding that claimant has the capacity to perform sedentary work.


7
After carefully examining the record, we find substantial evidence showing that plaintiff was not disabled.  Thus, we AFFIRM the judgment of the district court.



*
 The Honorable George C. Smith, United States District Judge for the Southern District of Ohio, sitting by designation